Appeal from an award to claimant, on behalf of herself, as widow, and dependent children of decedent, who was the secretary and an executive officer of the employer, made under a policy of insurance issued June 7, 1943. On May 7, 1940, decedent, secretary of the employer, signed a notice of election excluding himself, the president and vice-president of the company from the coverage of the Workmen’s Compensation Law with respect to the policy to be issued by the carrier. The first policy was issued on June 7, 1940, and a new policy was issued on that date each year to and including 1943. The injury was received on May 3,1944, during the period covered by the last policy. The notice to exclude contained provisions under subdivision 6 of section 54 of the Workmen’s Compensation Law requiring that within sixty days preceding each renewal date the carrier should give written notice of the continuance of the election made by the executive officers. The carrier on April 8, 1941, and within sixty days prior to the date of the new policy gave notice of the continuance. On April 2, 1942, sixty-six days before the new policy was issued a notice was given that the exclusion would continue. The decedent retained the notice. On April 20, 1943, and within sixty days prior to the issuance of the policy on June 7, 1943, a notice that the exclusion would continue was given. No premium was paid on account of the salaries received by the executive officers. There was a substantial compliance with the statute, and the exclusion continued. Award reversed, on the law, and the claim dismissed, with costs against the Workmen’s Compensation Board. All concur.